Citation Nr: 0622752	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office of the Department of Veterans Affairs (VA), 
which denied the veteran's claim seeking entitlement to 
service connection for bilateral foot disability.  The 
veteran responded with a timely Notice of Disagreement and 
subsequent substantive appeal, perfecting his appeal before 
the Board.  


FINDING OF FACT

The veteran has a current diagnosis of bilateral pes planus, 
which was incurred during military service.  


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral foot 
disability.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).

When the veteran was examined for military service in July 
1965, no disabilities of the feet, including pes planus, were 
noted.  However, shortly thereafter, the veteran began 
seeking treatment for pain in both feet.  On service 
separation examination in June 1968, bilateral pes planus was 
noted. 

More recently the veteran has complained of chronic bilateral 
foot pain since service separation.  On VA examination in 
March 2005, bilateral pes planus was confirmed.  There is no 
indication in the service or post-service medical record that 
this condition existed prior to service. 

The veteran having presented competent evidence of a current 
disability, bilateral pes planus, which was first diagnosed 
during military service, service connection for bilateral pes 
planus is warranted.

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


